DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475

                                 UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF CALIFORNIA

In re:                                                         Case No.: 14-31432 HLB
     CECIL JOHNSON                                             Chapter 13
     5 DAPHNE COURT
     EAST PALO ALTO, CA 94303
                                         Debtor(s)


                         NOTICE OF FINAL CURE MORTGAGE PAYMENT
The Chapter 13 Trustee, David Burchard, submits this Notice of Final Cure Payment by Debtor(s) pursuant to
Bankruptcy Rule 3002.1(f).

The Trustee hereby notifies all parties-in-interest that the above-referenced Debtor(s) has/have completed all
payments under the plan. Additionally, as to WELLS FARGO BANK NA, proof of claim #5, the debtor(s) has/have
(applicable option is checked):

___X__ paid in full the amount required to cure pre-petition mortgage arrearages as indicated on the claim.

_______ not paid in full the amount required to cure pre-petition mortgage arrearages as indicated on the claim, due
        to the provision in the confirmed plan/modified plan.

_______ not paid in full the amount required to cure pre-petition mortgage arrearages as indicated on the claim, due
        to the subsequent surrender of property and/or relief from stay granted to creditor.

_______ $ 00.00 pre-petition mortgage arrears due, as indicated on the claim.

_______ Other:

As required by Rule 3002.1(g), within 21 days after service of this notice, the holder of the obligation, WELLS
FARGO BANK NA shall file and serve on the Debtor(s), Debtor(s)’ counsel, and the Trustee a statement indicating:

        (1) Whether it agrees that the Debtor(s) has/have paid in full the amount required to cure the pre-petition
        mortgage arrearages as indicated on its claim; and

        (2) Whether the Debtor(s) is/are otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5)
        of the Bankruptcy Code.

The statement shall itemize the required cure of the pre- and post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Debtor(s) and the Trustee may file motion in response
within 21 days per Rule 3002.1(h).

If WELLS FARGO BANK NA fails to timely file this statement, Bankruptcy Rule 3002.1(i) remedies will apply for
failure to notify.

Dated: March 11, 2019                                              /s/ David Burchard
                                                                  David Burchard, Chapter 13 Trustee


   Case: 14-31432         Doc# 44      Filed: 03/11/19       Entered: 03/11/19 09:28:51           Page 1 of 2
                                        CERTIFICATE OF SERVICE


I am over the age of 18 years and not a party to this action. I am employed by the Trustee whose business address
is 1065 E. Hillsdale Blvd., Suite #200, Foster City, CA. On the date set forth below, I served a true and correct
copy of the Notice of Final Cure Mortgage Payment and this Certificate of Service, on the persons listed
below by following our ordinary business practice for service, which is either deposited in the ordinary course of
business with the U.S. Postal Service by first class mail or served by electronic transmission from the Court, if
applicable. I declare under penalty of perjury under the laws of the United States of America that the foregoing is
true and correct.


         CECIL JOHNSON
         5 DAPHNE COURT
         EAST PALO ALTO, CA 94303


         WELLS FARGO BANK NA
         ATTN: BKTCY DEPT MAC D3347-014
         3476 STATEVIEW BLVD
         FORT MILL, SC 29715



The following recipients have been served via Court’s Notice of Electronic Filing:

         STEPHEN BENDA
         stephen@bendalaw.com




Dated:    March 11, 2019                               CECILIA MARCELO
                                                       CECILIA MARCELO




   Case: 14-31432          Doc# 44     Filed: 03/11/19      Entered: 03/11/19 09:28:51          Page 2 of 2
